MEMORANDUM CASES.
This is a separate appeal by E.M. Hull, Detective Lieutenant of the City of Los Angeles, and E.M. Hull, as an individual, from a judgment entered on the verdict of the jury against the appellant and Ambassador Hotel and Investment Corporation, a corporation; Frank Shannessy, P.H. Leslie and others, in the sum of $25,000.
The judgment of the trial court has this day been reversed on the appeal of the defendants Shannessy and Leslie and Ambassador Hotel and Investment Corporation, a corporation (ante, p. 215 [11 P.2d 3]). Reference is made to that opinion for the facts and the law applicable thereto.
[1] We stated in the opinion just referred to that Lieutenant Hull was not liable for the arrest or for the detention *Page 771 
of respondent, and for the reasons stated in that opinion we so decide on this appeal.
It is therefore ordered that the judgment against appellant E.M. Hull, as Detective Lieutenant of the City of Los Angeles, and E.M. Hull, be and the same is hereby reversed.
Barnard, P.J., and Marks, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on May 26, 1932, and an application by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on June 28, 1932.